Detailed Action	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on June 17, 2021.  Claims 1-38 are cancelled and new claims 39-58 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bousis et al (USPN. 2021/0287268).
 
Regarding method, apparatus and mediums claims 39, 46 and 53, Bousis discloses an apparatus for facilitating a transaction in relation to an item stored in a data item database comprising a plurality of data items, the apparatus comprising at least one processor and at least one 
	receive a select input from a user interface, wherein the select input is triggered by a user selection of a renderable data object via the user interface (fig. 2, user buyer and seller buying/selling exchange using storing exchange DB 20, see pars. 103 and 117, buyer request and verifications);
determine that the renderable data object associated with the select input is externally sourced (par. 117, accessing virtual marketplace to determine if the item is still available, note that the marketplace is externally sourced);
upon determining that the renderable data object is externally sourced, transmit a check availability signal (pars. 117 and 216, “retrieving… items 22 inventory information from the database 20);
receive an availability status signal in response to the check availability signal (pars. 117 and 216, item still available);
output an availability status to the user interface (par. 216, availability volume of items/products);
receive a confirm selection input from the user interface, wherein the confirm selection input is triggered by a further user selection of the renderable data object (par. 117, verifying purchase price, sale item still for sale, and buying/selling restrictions are met, see also pars. 302, 308 and 356, exchanging confirmed price);

receive a payment indication signal (fig. 6C, item 214); and 
transmit a fulfill status signal in response to receiving the payment indication signal (fig. 6D, items 306-310, transaction complete).
  
47. (New) The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: add security encryption to the check availability signal, to the reserved status signal, and to the fulfill status signal (par. 308, encryption).

48. (New) The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: parse security encryption of the availability status signal and of the payment indication signal (pars. 113 and 117, security and payment information processed and verified).

49. (New) The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: receive a cancel user input, wherein the cancel user input includes a cancel selection of the renderable data object (fig. 12 item 524, par. 160, sale voided based on received request); transmit a cancel signal including an identified data item represented by the selected renderable data object to be cancelled (fig. 12 item 524, par. 160, sale voided based on 

50. (New) The apparatus of claim 49, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: receive a retrieve user input, wherein the retrieve user input includes a retrieve selection of the renderable data object (pars. 241 and 246, retrieve user EI purchase request); transmit a retrieve status signal including the identified data item represented by the selected renderable data object to determine a current status (par. 246, inventory is updated); receive a current status signal (par. 246, buyer request item is unavailable); and determine the current status of the user selected renderable data object from the current status signal (par. 246, updated inventory sent to buyer).

51. (New) The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: transmit a hash reserve signal including a hash user input and the encrypted user identification; and receive a reserved signal indicating the data item as reserved using the encrypted user identification (pars. 308 and 372, encryption of user and transaction using hash)

52. (New) The apparatus of claim 46, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to further: receive new user identification from the user (par. 245, verify and update user 

Regarding method claims 40-45 and medium claims 54-58, they comprise substantially the same subject matter as rejected apparatus claims 47-52 above, and are therefore rejected on the merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data shopping/processing:
USPN. 2014/0052571 EBay, pars. 16 and 49
USPN. 2017/0278019 SAS, pars. 30, 33-35

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 27, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153